 Federal Defenders                                                                     Southern District
                                                        52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                    S.""11<'m   ~~   of M,,,.- 'lm
  /Jarid E Putlun                                                                        Jm,.ifor L fk,m,-.,
 Ex,x-utit'e Direaur                                                                     AnmneHn.C~
 ,ind. 1tt, 1rnt'\ ,..,,,... { 'Jud

                                                               November 25, 2019
BYECF

Honorable Ronnie Abrams
United States District Judge                                            L;SDC-SDNY
Southern District of New York                                           DOCUMENT
New York, New York 10007
                                                                        ELECTRONICALLY FILED
Re:            United States v. Jesus Wilfredo Encarnacion              DOC #: _ _ _ _,--:--,....--
               19 Cr. 118 (RA)                                      !   DATE FILED:-+-~Z,__.:.~-._(            __,__1_


                                                                    l============::!J
Dear Judge Abrams,

        On November 20, 2019, the government filed a notice of its intent to disclose and
use certain materials obtained pursuant to 50 U.S.C. § 1806(c) (FISA notice). I have
conferred with the government and the parties believe that this FISA notice means that
it is no longer necessary to brief the legal question of the "use" of these materials, which
was discussed at the last conference. However, FISA provides for a separate process for
a defendant to move to suppress these materials (50 U.S.C. § 1806(e)), which may require
additional time to complete. Accordingly, at this point, the parties respectfully request
some additional opportunity to confer about this matter and, if necessary, to propose a
briefing schedule to the Court to address any motion to suppress the FISA materials.

                                         Respectfully submitted,

                                         /s/ Sarah Baumgartel
                                         Sarah Baumgartel, Esq.
                                         Assistant Federal Defender
                                         Tel.: (212) 417-8772

cc:           AUSA Kimberly Ravener (by ECF)
              AUSA David Denton (by ECF)
                                                   Application granted. After conferring, the parties
                                                   shall file a joint letter as to whether briefing on this
                                                   issue is necessary and, if so, with a proposal for a
                                                   briefing schedule. The parties shall file this joint
                                                   letter no later than December 4, 2019.
                                                                           (   1/
                                                   SO ORDERED.                 /


                                                                        R n e Abrams, U.S.D.J.
                                                                        November 26, 2019
